

116 HR 5699 IH: Voluntary Checkoff Program Participation Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5699IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Riggleman introduced the following bill; which was referred to the Committee on AgricultureA BILLTo prohibit mandatory or compulsory checkoff programs.
	
 1.Short titleThis Act may be cited as the Voluntary Checkoff Program Participation Act. 2.Prohibition on mandatory or compulsory checkoff programs (a)Definition of checkoff programThe term checkoff program means a program to promote and provide research and information for a particular agricultural commodity without reference to specific producers or brands, including a program carried out under any of the following:
 (1)The Cotton Research and Promotion Act (7 U.S.C. 2101 et seq.). (2)The Potato Research and Promotion Act (7 U.S.C. 2611 et seq.).
 (3)The Egg Research and Consumer Information Act (7 U.S.C. 2701 et seq.). (4)The Beef Research and Information Act (7 U.S.C. 2901 et seq.).
 (5)The Wheat and Wheat Foods Research and Nutrition Education Act (7 U.S.C. 3401 et seq.). (6)The Floral Research and Consumer Information Act (7 U.S.C. 4301 et seq.).
 (7)Subtitle B of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4501 et seq.). (8)The Honey Research, Promotion, and Consumer Information Act (7 U.S.C. 4601 et seq.).
 (9)The Pork Promotion, Research, and Consumer Information Act of 1985 (7 U.S.C. 4801 et seq.). (10)The Watermelon Research and Promotion Act (7 U.S.C. 4901 et seq.).
 (11)The Pecan Promotion and Research Act of 1990 (7 U.S.C. 6001 et seq.). (12)The Mushroom Promotion, Research, and Consumer Information Act of 1990 (7 U.S.C. 6101 et seq.).
 (13)The Lime Research, Promotion, and Consumer Information Act of 1990 (7 U.S.C. 6201 et seq.). (14)The Soybean Promotion, Research, and Consumer Information Act (7 U.S.C. 6301 et seq.).
 (15)The Fluid Milk Promotion Act of 1990 (7 U.S.C. 6401 et seq.). (16)The Fresh Cut Flowers and Fresh Cut Greens Promotion and Information Act of 1993 (7 U.S.C. 6801 et seq.).
 (17)The Sheep Promotion, Research, and Information Act of 1994 (7 U.S.C. 7101 et seq.). (18)Section 501 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7401).
 (19)The Commodity Promotion, Research, and Information Act of 1996 (7 U.S.C. 7411 et seq.). (20)The Canola and Rapeseed Research, Promotion, and Consumer Information Act (7 U.S.C. 7441 et seq.).
 (21)The National Kiwifruit Research, Promotion, and Consumer Information Act (7 U.S.C. 7461 et seq.). (22)The Popcorn Promotion, Research, and Consumer Information Act (7 U.S.C. 7481 et seq.).
 (23)The Hass Avocado Promotion, Research, and Information Act of 2000 (7 U.S.C. 7801 et seq.). (b)ProhibitionNo checkoff program shall be mandatory or compulsory.
 (c)Voluntary participationProducer participation in a checkoff program shall be voluntary at the point of sale. 